Citation Nr: 1206041	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to an increased initial rating for a cervical spine disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 1988 and from March 2005 to June 2006 with additional service in the Army Reserves, including during the pendency of this appeal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

For reasons explained below, the issues of entitlement to service connection for a lumbar spine disability and entitlement to an increased initial rating for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

There is no competent and credible evidence establishing that the Veteran currently has a bilateral hand disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in October 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and a VA examination report.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis of the hands becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records for the Veteran's first period of service from August 1984 to May 1988 are negative for any complaints, diagnoses, or treatment for a bilateral hand disability.  Service treatment records for the Veteran's second period of service from March 2005 to June 2006 reflect that on December 12, 2005, the Veteran complained of tingling and numbness in the fourth and fifth digits of both hands that had started a few weeks ago.  He reported that the symptoms would wake him up at night.  He was diagnosed with possible ulna nerve adhesion around the right elbow and nerve impingement in the left elbow.  Shortly thereafter on December 15, 2005, the Veteran indicated that he had experienced a brief episode of numbness in his hands the previous night.  However, he was reported to be feeling fine after treatment.  In a May 2006 sworn statement, the Veteran maintained that he incurred tingling in the ring finger and pinky finger of both hands during active duty in Iraq.  

A September 2006 CT scan of the cervical spine showed a small left central protrusion of the C2-C3 disc and hypertrophy of the leftward C5-C6 uncovertebral joint with probable small associated disc herniation at this level to the left.  There was also congenital narrowing of the lower cervical canal in AP diameter.  However, despite the September 2006 findings of probable small associated disc herniation, the results of an October 2006 electromyograph (EMG) and electrodiagnostic study revealed that electrodiagnostic testing of the bilateral upper extremities was within normal limits with no definitive electrodiagnostic evidence of bilateral median nerve entrapment neuropathy or ulnar neuropathy.  

At an August 2007 VA examination, the Veteran complained of numbness and tingling in his hands and fingers.  He stated that depending on his activity, he experienced symptoms during the day, but that the numbness and tingling were most problematic during sleep.  He maintained that the symptoms interfered with his sleep because they woke him up and that he had to move around to change position to have the numbness and tingling subside.  He indicated that he had flare-ups of numbness and tingling with increased activity, such as driving, riding his motorcycle, or plowing snow.  Upon examination, the Veteran's deep tendon reflexes of the bilateral upper extremities were found to be equal at 2+.  There was no muscle atrophy or decreased muscle strength in the bilateral upper extremities.  Sensory examination revealed that the Veteran was able to differentiate between pain and light touch.  There was also no evidence of atrophy, weakness, or tremors.  The Veteran was diagnosed with disc protrusion at C2-C3 and asymmetric hypertrophy at C5-C6 with small disc herniation and impingement, but the examiner made no diagnosis with respect to any bilateral hand disability.  

The Board acknowledges that possible ulna nerve adhesion around the elbow and nerve impingement in the left elbow was noted in a December 2005 service treatment record and that the Veteran complained of having incurred tingling in the ring finger and pinky finger of both hands during active duty in Iraq in a May 2006 sworn statement.  However, such is not indicative of the current presence of a bilateral hand disability.  Since his current claim was filed in June 2006, the EMG findings in October 2006 and findings on VA examination in August 2007 revealed that there was no bilateral hand disability present.  In fact, the October 2006 EMG found no electrodiagnostic evidence of any neurological abnormalities, and the neurological examination for the Veteran's bilateral upper extremities at his August 2007 examination was also within normal limits.  

Additionally, while the Veteran is competent to describe his symptoms, as a lay person, he has not shown that he has specialized training sufficient to render a diagnosis for or determine the etiology of his bilateral hand complaints as such requires medical testing and expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, his opinion on this matter is not competent medical evidence.  In any event, the Board finds the EMG and VA examiner's findings to be of greater probative value in this regard.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the Veteran has current subjective complaints that have not been attributed to a clinical diagnosis or underlying disability and as such, do not constitute a disability for compensation purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted).  In the absence of a chronic pathological process associated with the Veteran's bilateral hand complaints following service, there is no reasonable basis to establish service connection.

Accordingly, in the absence of objective evidence of a current disability during 
the period of the claim, service connection for a bilateral hand disability is not warranted on any basis and must be denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for a bilateral hand disability is denied.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for a lumbar spine disability and increased rating for a cervical spine disability.  

With regard to a lumbar spine disability, private medical records dated from March 1982 to December 1982 indicate that the Veteran was periodically treated for recurrent mild chronic back sprain.  The physician reported in March 1982 that the Veteran had undergone an army physical where he was informed that due to the bones overlapping in his spine, he would not be recommended to be inducted into the Army.  The physician treated the Veteran with a vigorous flat back regime.  At the Veteran's May 1984 enlistment examination, the examiner noted recurrent back pain that was not considered disabling.  Service treatment records from the Veteran's first period of service reflect that the Veteran was treated for low back pain in February 1984, September 1984, March 1985, December 1985, July 1986, and February 1988.  At his April 1988 separation examination, the Veteran was found to have chronic low back pain that had existed prior to service.  Prior to the Veteran's second period of active service, he was given physical profiles for his lumbar spine disability in April 2002, October 2004, and December 2004 during his reserve duty.  At October 2004 and March 2005 pre-deployment examinations, the Veteran reported that he had low back trouble.  Service treatment records for the Veteran's second period of service document that the Veteran received treatment for his lumbar spine disability from October 2005 to December 2005.  In a May 2006 Statement of Medical Examination and Duty Status, the Veteran was found to have low back symptoms that were incurred in the line of duty from the lifting, pushing, and pulling duties as a mechanic and from sleeping on a poor surface.  

At an August 2007 VA examination, the Veteran reported that he had originally hurt his low back in 2002 during reserve training and that he had re-injured his low back during his deployment to Iraq in 2005.  The examiner diagnosed the Veteran with slight degenerative changes of the lumbar spine.  Although the examiner opined that the Veteran's back condition, which existed prior to active service, was as likely as not aggravated by military service, she then went on to state that upon deployment, the Veteran was considered to be fit for duty and that the back pain he had experienced in 2000 had since resolved.  She also noted that the Veteran did not have current complaints of back pain and that the back examination had been within normal limits.  It is unclear whether the examiner reviewed the claims file or whether she was concluding that the back condition was aggravated beyond normal progression, especially given that she opined the back pain resolved and current examination was within normal limits.  In light of the above, the Board finds that an additional VA examination and opinion should be requested.

The Veteran was last afforded a VA examination for his cervical spine disability
in August 2007, over 4 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Because there may have been a change in the Veteran's condition, the Board finds that a new examination of the spine is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

For all of the claims remaining on appeal, relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a lumbar spine disability or a cervical spine disability at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.     
 
2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the current severity of his service connected cervical disabilities and to obtain an opinion on whether any current lumbar spine disability is possibly related to a preexisting disability that was permanently aggravated by service.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

a. With respect to the cervical spine, the examiner should describe all symptomatology, to include orthopedic and neurological symptoms associated with the cervical spine disability, as well as range of motion of the cervical spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  

The examiner should also describe any functional loss pertaining to the service-connected cervical spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  The medical rationale for all opinions expressed should be provided.

b. Following review of the claims file and examination of the Veteran, the examiner should opine as to whether the Veteran's preexisting low back condition was permanently worsened beyond normal progression (aggravated) during the Veteran's active duty from August 1984 to May 1988 and/or March 2005 to June 2006.  In addition, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability is related to a preexisting lumbar spine disability that was aggravated by service.  The medical rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


